DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 8-10, 13-14, 16-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Please clarify the claim limitations in regards to the 112 rejection below.  Applicant has not provided any additional explanation in their remarks.  The examiner reached out to two different primary examiners and they were also unclear on how to interpret the amended claim limitations and to properly search for prior art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8-10, 13-14, 16-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-6, 9-10, 13-14, 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky et al. (herein after will be referred to as Sadowsky) (US 20140201207) in view of Yan et al. (herein after will be referred to as Yan) (KR 20160054392) in view of Li (US 20190336724) in view of Guday et al. (herein after will be referred to as Guday) (US 20090002178) in view of Thorn (US 20160292535).

Regarding claim 1, Sadwosky discloses
a method for controlling an electronic device, the method comprising: [See Sadowsky [Fig. 7 and 0048-0052] electronic devices (mental state data collection machine (720) & analysis server (750)) are controlled using computer readable code (which is analogous to the AI model/algorithm).]
obtaining input data including image data related to a user and location information of the image data from an external terminal connected to the electronic device;  [See Sadowsky [Fig. 7 and 0048-0052] External devices (cameras, gps, biosensors) are connected to electronic devices (mental state data collection machine (720) & analysis server (750).]
obtaining feature data for estimating an emotion of the user by using the input data; the obtaining the feature data further comprising: obtaining first feature data related to an apparent emotion of the user included in the image data, and  [See Sadowsky [Fig. 1 and 0031] Mental state data (which includes facial information) is analyzed to produce mental state information (i.e. emotional states).]
obtaining second feature data including information related to an emotion of a character disposed around the user in the image data;  [See Sadowsky [Fig. 1 and 0031] Mental state data (which includes facial information) is analyzed to produce mental state information (i.e. emotional states).  Additionally, [0026] Context provides other people within a given proximity of the individual.  Additionally, see Fig. 1, Facial info (112) is captured as long with additional data (139) and are tagged/correlated.  Also, see 0031, analyzing the mental state data in conjuction with the additional data to produce mental state information, which is described as various mental states (i.e. emotion states) and the additional data directly contributes to the determining of the mental state.]
estimating the emotion of the user to be the emotion of the character.   [See Sadowsky [0031] Alanalyzing the mental state data in conjuction with the additional data to produce mental state information, which is described as various mental states (i.e. emotion states) and the additional data directly contributes to the determining of the mental state.]
Sadowsky does not explicitly disclose
obtaining second feature data including information related to an emotion of a character disposed around the user in the image data;
based on at least the location information, obtaining from a memory, emotion information regarding a past emotion of the user, the past emotion corresponding 
determining the apparent emotion of the user included in the image data by inputting the first feature data of the user and the emotion information regarding the past emotion into an emotion recognition model including neural networks; 
determining peripheral information by inputting the second feature data into the emotion recognition model, the peripheral information including the emotion of the character; and 
based on the determined apparent emotion of the user being different from the emotion of the character, estimating the emotion of the user to be the emotion of the character.
based on a user request being received from the external terminal, identifying a cause of occurrence of the estimated emotion of the user by inputting the feature data into an emotion inference model; and 
providing, to the external terminal, information regarding the estimated emotion of the user and the cause of occurrence of the estimated emotion based on the location information of the image data.
However, Yan does disclose
obtaining second feature data including information related to an emotion of a character disposed around the user in the image data; [See Yan KR 20160054392 [Fig. 9 and 0091-0092] Correlating user’s emotion with another individual’s emotion in the image captured.]
determining peripheral information by inputting the second feature data into the emotion recognition model, the peripheral information including the emotion of the character; and [See Yan KR 20160054392 [Fig. 9 and 0091-0092] Correlating user’s emotion with another individual’s emotion in the image captured.]
based on the determined apparent emotion of the user being different from the emotion of the character, [See Yan KR 20160054392 [Fig. 9 and 0091-0092] Correlating user’s emotion with another individual’s emotion in the image captured.  It is obvious that the user’s emotions in a group photo will differ.  Also, see 0096, Correlating different emotional relationships between users.  Also, see 0085, associating users with different emotional expressions.]
based on a user request being received from the external terminal, identifying a cause of occurrence of the estimated emotion of the user by inputting the feature data into an emotion inference model; and [See Yan [Abstract] Acquiring a cause of the emotion.  Also, see 0022, user input unit to receive user input.]
providing, to the external terminal, information regarding the estimated emotion of the user and the cause of occurrence of the estimated emotion based on the location information of the image data. [See Yan [Abstract] Acquiring a cause of the emotion.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sadowksy to add the teachings of Yan, in 
Sadowsky (modified by Yan) do not explicitly disclose
based on at least the location information, obtaining from a memory, emotion information regarding a past emotion of the user, the past emotion corresponding to the at least the location information among a plurality of emotions stored in the memory;
determining the apparent emotion of the user included in the image data by inputting the first feature data of the user and the emotion information regarding the past emotion into an emotion recognition model including neural networks; 
However, Li does disclose
[See Li [0142] AI algorithm includes a neural network.  Also, see 0141, The AI algorithm is for adjusting/calculating user’s emotion.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Sadowsky (modified by Yan) to add the teachings of Li, in order to utilize an artificial intelligence algorithm to improve upon emotion determining accuracy [See Li [0145]].
Sadowsky (modified by Yan and Li) do not explicitly disclose
based on at least the location information, obtaining from a memory, emotion information regarding a past emotion of the user, the past emotion corresponding 
determining the apparent emotion of the user included in the image data by inputting the first feature data of the user and the emotion information regarding the past emotion 
However, Guday does disclose
determining the apparent emotion of the user included in the image data by inputting the first feature data of the user and the emotion information regarding the past emotion [See Guday [0022] Past action files are stored that maintain states about the user and are employed to determine future states.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sadowsky (modified by Yan and Li) to add the teachings of Guday, in order to utilize stored past user emotional data when determining or predicting a user’s current emotion.  This will either improve upon the accuracy of the determination or expedite the processing results.
Sadowsky (modified by Yan, Li and Guday) do not explicitly disclose
based on at least the location information, obtaining from a memory, emotion information regarding a past emotion of the user, the past emotion corresponding to the at least the location information among a plurality of emotions stored in the memory;
However, Thorn does disclose
based on at least the location information, obtaining from a memory, emotion information regarding a past emotion of the user, the past emotion corresponding to the at least the location information among a plurality of emotions stored in the memory;  [See Thorn [0074] Identify prior emotion events associated with emotion images by extracting information from image data which include identified time or locations of the imaging device.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sadowsky (modified by Yan, Li and Guday) to add the teachings of Thorn, in order to perform an obvious way of retrieving user image data results based upon location data.

Regarding claim 2, Sadwosky (modified by Yan, Li Guday and Thorn) disclose the method of claim 1.  Furthermore, Sadowsky discloses
further comprising: obtaining supplementary data related to the user that includes at least one of orientation information of the image data, hash tag information of the image data, or pre-inputted information on the user; determining the apparent emotion of the user further based on the supplementary data.  [See Sadowsky [0031] analyzing the mental state data in conjuction with the additional data to produce mental state information, which is described as various mental states (i.e. emotion states) and the additional data directly contributes to the determining of the mental state.]


wherein the determining the apparent emotion of the user further comprises: calculating a weight for the past emotion of the user;  and using the weighted past emotion in the determining the apparent emotion of the user.  
However, Guday does disclose
wherein the determining the apparent emotion of the user further comprises: calculating a weight for the past emotion of the user;  and using the weighted past emotion in the determining the apparent emotion of the user.  [See Guday [0036] Processing inputs to determine a user mood….any type of algorithm weighting is given to any detected input to determine a given mood.  Also, see Fig. 3, receiving multiple inputs to determine mood.  Also, see 0022, Data structures that maintain states about the user and are employed to determine future states…..these past files store what a user has done in the past and is used by classifiers to predict further actions.  Therefore, this shows that a previous algorithm weighting is utilized to predict further actions (i.e. current mood or a future mood.).
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sadowsky (modified by Yan and Li) to add the teachings of Guday, in order to perform weighting on sensor inputs based on an individual’s personality (i.e. an extrovert would generally be happy when around people as the opposite is to be said for an introvert).  This will improve upon the results for emotion recognition algorithms.

Regarding claim 6, Sadwosky (modified by Yan, Li Guday and Thorn) disclose the method of claim 1.  Furthermore, Sadowsky discloses
further comprising: classifying the feature data based on at least one of a time or a location; and storing the classified feature data in the memory.  [See Sadowsky [0038] Tags for the location, the environmental conditions, the time, the date or any other contextual information useful for mental state analysis.  The tags are used to locate and identify useful mental state data for retrieval.]

Regarding claim 9, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 9.  Furthermore, Sadowsky discloses
a communication unit [See Sadowsky [Fig. 7] Devices communicate with mental state data collection machine (720) and analysis server (750).  The devices (720, 750).  It is inherent/obvious that these machines include a communication unit for receiving the data from external devices.]
a processor; a memory [See Sadowsky [Fig. 7] Machines (720 or 750) include processors and memory (para. 0048 or para. 0050).]

Regarding claim 10, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 10.



Regarding claim 14, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 14.

Regarding claim 16, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 16.

Regarding claim 17, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 17.

Regarding claim 18, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 18.

Regarding claim 19, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 19.

Regarding claim 22, Sadwosky (modified by Yan, Li Guday and Thorn) disclose the method of claim 1.  Furthermore, Sadowsky does not explicitly disclose 
wherein the first feature data includes at least one of information related to a facial expression of the user or information related to an audio expression of the user, and wherein the second feature data includes at least one of information 
However, Yan does disclose
wherein the first feature data includes at least one of information related to a facial expression of the user or information related to an audio expression of the user, and wherein the second feature data includes at least one of information related to a facial expression of the user or information related to an audio expression, of the character.  [See Yan KR 20160054392 [Fig. 9 and 0091-0092] Correlating user’s emotion with another individual’s emotion in the image captured using facial data.]
Applying the same motivation as applied in claim 1.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky (US 20140201207) in view of Yan (KR 20160054392) in view of Li (US 20190336724) in view of Guday (US 20090002178) in view of Thorn (US 20160292535) and in further view of Sales et al. (herein after will be referred to as Sales) (US 20160066829).

Regarding claim 8, Sadowsky (modified by Yan, Li, Guday and Thorn) disclose the method of claim 1.  Furthermore, Sadowsky does not explicitly disclose
wherein the identifying the cause of occurrence further comprises: identifying the cause of occurrence of the emotion of the user based on at least one of time, location, character, or event.  

wherein the identifying the cause of occurrence further comprises: identifying the cause of occurrence of the emotion of the user based on at least one of time, location, character, or event.  [See Sales [Fig. 3A] Associate the mental state of the wearer with at least one of an activity.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sadowsky (modified by Yan and Li) to add the teachings of Sales, in order to improve upon individual monitoring devices by associating the mental state/emotion of the user with an activity [See Sales [0003]].

Regarding claim 21, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486